DETAILED ACTION
Response to Amendment
The applicant’s amendment filed 10/26/2022 has been entered.
The indicated allowability of claims 6-12 is withdrawn in view of the newly discovered reference(s) Liang et al (US 2020/0224857 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 13, 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Liang et al (US 2020/0224857 A1).
In regard to claim 1, Wu et al disclose a lighting apparatus, comprising: 
a lens (3); 
a cup housing (10) having a surrounding wall and a light source holder, wherein the cup housing is installed on a fixed platform; 
a light source (42) placed on the light source holder; and 
a top cover (6), wherein the cup housing and the top cover form a container space for storing the lens and the light source, 
wherein a top end of the lens is attached to the top cover, 
wherein a second end of the lens faces to the light source, 
wherein a relative distance between the lens and the light source is adjustable to change a light pattern of an output light of the light source, 
wherein the output light is a light of the light source passing through the lens. (Figure 1 and 2; see at least [0018])
Wu et al fail to disclose a rotating lens with a handle.
Liang et al teaches a lens (4) is rotated with respect to the top cover to change the relative distance to the light source, wherein the lens has a handle to be held for rotating the lens with respect to the top cover. (Figure 4; see at least [0064])
It would have been obvious to one of ordinary skill in the art at the time of filing to replace the lens of Wu et al with that of Liang et al in order to allow for the emission field of the lamp to be easily altered. 

In regard to claim 2, Wu et al disclose a connector couples the top cover and the lens for selecting the relative distance from multiple discrete values. (The adjustment is continuous; however, under BRI, the whole changes in angle of the rotation of the lens can be interpreted as “discrete”.)

In regard to claim 3, Wu et al disclose that the cup housing has a bottom part attached to an Edison cap (2) to be installed to an Edison socket of the fixed platform. (Figure 1 and 2; see at least [0018])

In regard to claim 7, the combination of Wu et al and Liang et al disclose that the handle is moved to a first position for engaging the lens to a first rotation track for rotating the lens with respect to the top cover, wherein the handle is moved to a second position for escaping the lens from the first rotation track.

In regard to claim 8, the combination of Wu et al and Liang et al disclose that the first rotation track is formed on the top cover for the lens to rotate along the first rotation track to change the relative distance between the light source and the lens.

In regard to claim 13, Wu et al disclose that the top cover is a light passing cover. (Figure 1 and 2; see at least [0018])

In regard to claim 15, Wu et al disclose that the light source is fixed to the top cover, wherein the top cover is moved with respect to the lens to change the relative distance of the lens to the light source. (Figure 1 and 2; see at least [0018])

In regard to claim 17, Wu et al disclose that the lens has an inner wall at the second end for surrounding the light source. (Figure 1 and 2; see at least [0018])

In regard to claim 18, Wu et al disclose that the light source has a light source plate mounted with a LED module, wherein the second end of the lens engages the light source plate. (Figure 1 and 2; see at least [0018])

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Liang et al (US 2020/0224857 A1), and further, in view of Jonsson (US 2013/0214699 A1).
In regard to claim 4, Wu et al fail to disclose a manual switch. 
Jonsson teaches that the cup housing has a neck part for connecting the Edison cap, wherein a manual switch is disposed on the neck part engaging a driver stored inside the cup housing, wherein the manual switch is operated to change a setting of the driver. (Figure 2A and 2B; see at least [0033])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the switch of Jonsson into the lamp of Wu et al in order to order to control a parameter of the lamp. 

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Liang et al (US 2020/0224857 A1), and further, in view of Goyal et al (US 2011/0298392 A1).
In regard to claim 9-11, the combination of Wu et al and Liang et al fail to disclose that a rotation of the lens induces a driver setting.
Goyal et al teaches the handle is rotated with respect to the top cover in a second rotation track to select a setting of a driver to drive the light source, and as recited in claim 10, that the setting is corresponding a continuous value of a light intensity of the light of the light source within a predetermined range, and as recited in claim 11, that the handle has a manual switch for changing a setting of a driver for driving the light source. (See [0031])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the driver lens switch of Goyal et al onto the lens of the combination of Wu et al and Liang et al in order for a driver setting to be selected. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Liang et al (US 2020/0224857 A1), and further, in view of Dingman et al (US 2010/0321946 A1).
In regard to claim 12, the combination of Wu et al and Liang et al fail to disclose an antenna is disposed on the handle.
Dingman et al teach an antenna is disposed on the handle. (See [0080])
It would have been obvious to one of ordinary skill in the art at the time of filing to install an antenna in the handle in order to dispose the antenna as proximate to the target signal as possible. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Liang et al (US 2020/0224857 A1), and further, in view of Johnson III et al (US 2006/0238136 A1).
In regard to claim 14, Wu et al fail to disclose a ring surrounding the lens.
Johnson III et al teaches a ring surrounding a lens, wherein the light source has a light module for separately emitting a second light. (Figure 3; see at least [0027]-[0028])
It would have been obvious to one of ordinary skill in the art at the time of filing to install a secondary light right in order to increase the total light output of the lamp.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2009/0237940 A1) in view of Liang et al (US 2020/0224857 A1), and further, in view of Demarest et al (US 2007/0086199 A1).
In regard to claim 20, Wu et al fail to disclose that the top cover comprises a ring surrounding the lens, wherein the ring is disposed with a speaker.
Demarest et al disclose a lighting device with a speaker. (See [0114])
It would have been obvious to one of ordinary skill in the art at the time of filing to install the speaker of Demarest et al into the lamp of Wu et al in order to allow to function with audio output devices.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875